[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 17 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 18 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 19 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 20 
The question at the trial was treated by the parties as one of law merely. If, therefore, the evidence warranted the recovery by plaintiff, the verdict as directed must be sustained, although the result may have required the determination of a question of fact. (Kirtz v. Peck, 113 N.Y. 222.) The parties evidently expected that the number of pilgrims from Mexico to be by the plaintiff transported on its steamship Bolivia from the city of New York to Naples, *Page 21 
thence by railroad to the city of Rome, Italy, and in like manner returned to New York, would be at least two hundred and fifty. The plaintiff charges that the defendant by agreement undertook to furnish for such purpose that number, to consist of seventy-five first class, seventy-five second class and one hundred third class passengers, which would enable the plaintiff to receive as fare for each, in the first class one hundred and forty dollars, in the second class ninety dollars, and in the third class fifty dollars. The interest of the defendant was apparently in the transport of passengers over its railroad in Mexico, and with a view to that sought the means of conveyance for the pilgrims the round trip to and from Rome. The defendant contends that it did not undertake that the plaintiff should have that or any definite number of passengers or of any specific number of each or any one of the classes from Mexico for its steamship. And the determination of this controversy is dependent upon the import of the correspondence between the agents representing the parties in the city of New York. It seems from the letters that the matter had been the subject of some conversation between them, but what that was does not appear. The earliest letter was March 24, 1888, from the defendant's agent, to the effect that he was advised by his people in Mexico that upon favorable terms they could secure a party of about 175 to 200 people, with a possibility of increasing the number. In the answer of March twenty-seven to this, the plaintiff's agents, without further reference to number, gave the rates at which the passengers would be transported the round trip as $140 for first class, $90 for second class and $50 for third class. No definite number had then been mentioned; but for evidence of the alleged contract reliance is had upon the correspondence of March thirty-first, which was opened by the defendant's agent, to the effect that he was advised by telegram from Mexico that "there is a probability that there will be 250 people or more" in the party. Then follows the letter of same date to him from the plaintiff's agents, in which they say: "Referring to your favor of thirty-first *Page 22 
inst. and conversations had with you by our representative regarding transportation * * * we beg to confirm the understanding arrived at between us, viz., that you will ship not less than 75 first class, 75 second class and 100 third class passengers for the round trip, for which we agree to furnish transportation from New York to Rome and return at the following rates." Then they proceed to state the rates as before mentioned with some further matters of detail, and close the letter with the words: "Please confirm this and much oblige." By this letter the plaintiff's agents assume to state an understanding between them and the defendant's agent. But as no evidence of any definite understanding in respect to the number of pilgrims to constitute the party for transportation prior to that letter appears in the record, the statement in the letter must be treated as a proposition on the part of the plaintiff. And to give it the effect of a contract between the parties the acceptance or adoption of it by the defendant was essential. (Hough v. Brown, 19 N.Y. 111.)
By letter of the same date in reply the defendant's agent says: "I beg to accept rates quoted therein from New York to Rome and return for said party to be transported by steamer Bolivia on sixteenth, prox. Regarding the numbers I beg to say that my latest advice from Mexico mentioned in my previous letter of this date that there is a probability that the party will exceed 250, but I have not been furnished information as to the exact number of each class." He does not in terms comply with the request in the letter of the plaintiff's agents to confirm the understanding there expressed, but makes reference to and repeats what he has said in his previous letter in respect to his advice from Mexico on the subject of the number of passengers and disclaims information of their classification as such.
This is not a case of conflict in evidence. The question is one of construction and effect of the written correspondence between the representatives of the parties. And the plaintiff in support of his recovery is entitled to the benefit of any *Page 23 
inferences which may legitimately arise in that behalf. While the entire correspondence is the subject of consideration for that purpose, the question whether the defendant's agent accepted, adopted or assented to the proposition of the plaintiff is dependent mainly on his last letter of the thirty-first of March. He did there accept the rates. But is the inference permitted that he intended to assent to the proposition in respect to the number which should constitute the party of pilgrims for transportation by the plaintiff? There does not seem to be anything equivocal in expression for interpretation as there was in Justice v. Lang (52 N.Y. 323, 326). His reference to "said party" was applicable to the persons who should come from Mexico to be so transported. It seems that he had only such information on the subject of the number constituting it as he had received by communication from there, and his statement in that respect was a qualified one. His expression of probability that the party would exceed 250 cannot be construed as an undertaking that there would be at least that number. It indicated only an expectation derived from advices he had received from Mexico on the subject. This is the rational and only meaning which can fairly be given to it. Such expectation was undoubtedly also entertained by the plaintiff. And in its behalf it is contended that some effect must be given to the reference in the letter of its agents to prior conversations in support of the understanding expressed in such letter; and that assent to it may be inferred by the omission of the defendant's agent in his letter to specifically controvert the statement so made of an understanding. But it may be observed that in the same letter the defendant's agent is requested to confirm what was asserted in the letter to him. Without evidence that this statement in that letter was strictly in accordance with some prior verbal arrangement, it did not tend to prove that such was the fact. It follows that without any answer to the letter or with one unless by it the terms so expressed were adopted, no contract would be consummated between the parties to that effect. The acceptance without qualification of the *Page 24 
plaintiff's proposition was essential to such result. (Hough v.Brown, 19 N.Y. 111; Brown v. N.Y.C.R.R. Co., 44 id. 79;Myers v. Smith, 48 Barb. 614; Eliason v. Henshaw, 4 Wheat. 225; National Bank v. Hall, 101 U.S. 43; McCotter v.City of New York, 37 N.Y. 325.)
In Chicago, etc., Ry. Co. v. Dane (43 N.Y. 240), the defendant by letter agreed to receive from the plaintiff in the port of New York and transport to Chicago not exceeding 6,000 tons of railroad iron at a specified price during certain months mentioned. The plaintiff by letter to the defendant, stated that it assented to the agreement and would be bound by its terms. It was there held that the parties had made no binding contract because, although the plaintiff had assented to the proposition, it had not undertaken to deliver any iron for transportation. In that respect there the promise was created as unilateral. In the present case the plaintiff's proposition embraced the elements of a contract between the parties, and the adoption of it by the defendant would impose upon it the obligation which its terms purported to create. But the difficulty is that the defendant's letter did not supply the requirement to constitute a contract on its part to furnish for transportation the number of pilgrims specified in such proposition, nor of the respective classes there mentioned. There was no ambiguity in the language employed by the defendant's agent in his letter on the subject. The expressed probability in that respect, at most imported, only supposition or belief founded upon expectation as to the number of pilgrims, or that it would equal or exceed that which the plaintiff had in view. Something more, either expressed or implied, was requisite for an undertaking that any specific number would be furnished to take passage in the plaintiff's steamship. The purport of it was that the defendant's agent gave those of the plaintiff the information he had received from Mexico, and nothing appears here tending to show that it was not correctly and in good faith given by him to them. He gave them the same expectation he had derived from communications received on the subject. If he had been willing *Page 25 
to do so he may have given a guaranty to that effect. But no such intent is furnished by anything appearing in any of his letters. He wanted to advance on their pilgrimage those brought over the defendant's railroads, and the negotiation was had in that view with the plaintiff's agents. The latter desired to be informed of the number in the party. The defendant's agent first said he was advised by communication from Mexico that there could, on favorable terms, be secured 175 or 200 pilgrims, with probability of increasing the number; and later that he was in like manner advised that there was a probability that there would be 250 or more for the trip. Immediately following this last communication to the plaintiff's agents their proposition was made, and in reply the information so received by him was referred to and repeated. We find in this or in all the correspondence together no evidence of intent on the part of the defendant through its agent to undertake or guarantee that any specific number of Mexican pilgrims should be furnished for transportation by the plaintiff, or to assent to any understanding to that effect. And so far as related to the numbers of each class, the plaintiff's agents were advised that the representative of the defendant had no information. And afterwards by letter on the part of the plaintiff of date April fifth, this was recognized and the defendant's agent was requested to ascertain by wire "the numbers in each class and the numbers of women in each class, and if possible the number of half fares." The adoption in all respects of the proposition of the plaintiff was essential to its conversion into a contract between the parties.
There is no opportunity for the purposes of the contract to distinguish between the specific number referred to and the excess of it. By the statement of his information received that there was a probability that the number would exceed 250, the defendant's agent cannot be deemed upon any construction to which his language was entitled, to have intended to enter into contract to furnish such number of passengers, nor is it open to interpretation which would justify inference to that effect. *Page 26 
In the view taken of it there is in the evidence presented by the record no support for the contract alleged in the complaint. Although the expectation founded upon the statement so made by the defendant's agent may have led to preparations prejudicial to the plaintiff, it is not seen that defendant (assuming it acted in good faith) is chargeable with the consequences. Nor does it follow that, as suggested by the court below, the plaintiff was bound to proceed with the number of such passengers who did appear for transportation. By having made the proposition the plaintiff, if so advised, may have required compliance with it as a condition of proceeding on the voyage to Naples, or of carrying those passengers at any special rates.
These views lead to the conclusion that the judgment should be reversed and a new trial granted, costs to abide the event.